UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 3, 2015 Strongbow Resources Inc. (Exact name of registrant as specified in its charter) Nevada 000-52645 20-4119257 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 777 N. Rainbow Blvd., Suite 250, Las Vegas, Nevada89107 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 403.241.8912 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities. Effective November 3, 2015, we granted a total of 2,600,000 stock options to Michael Caetano, Robert Da Cunha and Robert Madzej (2,000,000 options, 300,000 options and 300,000 options, respectively). The stock options are exercisable at the exercise price of $0.10USD per share for a period of five years from the date of grant. All of these stock options vest on the date of grant. Item 9.01 Financial Statements and Exhibits (d)Exhibits 10.1Stock Option Agreement dated November 3, 2015 with Michael Caetano 10.2Stock Option Agreement dated November 3, 2015 with Robert Da Cunha 10.3Stock Option Agreement dated November 3, 2015 with Robert Madzej SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STRONGBOW RESOURCES INC. Date: November 3, 2015 By: /s/Michael Caetano Michael Caetano Chief Executive Officer
